Citation Nr: 1508249	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-00 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for plantar fasciitis, bilateral feet, currently rated as 10 percent disabling.  

2.  Entitlement to service connection for bilateral hip strain, claimed as secondary to bilateral plantar fasciitis.

3.  Whether new and material evidence has been received with respect to the claim of service connection for a bilateral knee disability, to include as secondary to bilateral plantar fasciitis.

4.  Whether new and material evidence has been received with respect to the claim of service connection for a back condition, to include as secondary to bilateral plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 4, 1986 to July 28, 1986.

This matter comes before the of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 10 percent disability rating for plantar fasciitis, denied service connection for bilateral hip strain, and denied the request to reopen to claims of service connection for a back disability and a bilateral knee disability.  

In a March 1987 rating decision the RO denied entitlement to service connection for a knee disability.  The Veteran was notified of the decision in April 1987, but there is no record of a notice of disagreement.  In May 1987; however, the Veteran underwent a VA examination in which the Veteran reported symptoms in the knees.  There was not a determination as to whether this evidence was new and material.  Absent such a determination the March 1987 decision did not become final.  Beraud v. McDonald, 766 F.3d 1402, 1405-7 (Fed. Cir. 2014); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Accordingly, the Board will adjudicate this claim on a de novo basis.

In January 2014, the Veteran testified via videoconference before the undersigned.  A copy of the transcript has been associated with the claims file.  

The issues of an increased initial rating for plantar fasciitis, entitlement to service connection for bilateral hip strain, a back condition, and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2009, the RO denied service connection for a back disability; the Veteran did not submit a notice of disagreement or any pertinent evidence within one year of the decision.  

2.  Evidence received since the last final denial of service connection in May 2009, is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability.  


CONCLUSIONS OF LAW

The May 2009 RO denial of service connection for a back disability is final; evidence received since the May 2009 RO decision is new and material; accordingly, the claim of service connection for a back condition, to include as secondary to service-connected plantar fasciitis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id; see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade, 24 Vet. App. at 118.

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Back Disability 

The Veteran's original claim for service connection for a back disability was denied on the merits by the RO in a May 2009 rating decision.  The Veteran initiated an appeal of this decision by submitting a notice of disagreement that was received by the RO in August 2009.  A statement of the case (SOC) was issued in December 2009.  There is no indication, however, that he submitted a VA Form 9 or other document in lieu of a Form 9 to perfect his appeal, or that new and material evidence was received within one year of the May 2009 rating decision.  38 C.F.R. §§ 20.200, 20.302 (2014).  The RO closed the appeal without certifying it to the Board.  Hence, the May 2009 rating decision is final, and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b). 

At the time of the May 2009 RO decision that denied the Veteran's claim of service connection for a back disability, the relevant evidence of record included his February 2009 claim, service treatment records, and VA treatment records dated August 1986 to January 1987.  The May 2009 decision was premised on a finding that there was no evidence that a back disability had its onset in service or was otherwise related to service. 

Relevant evidence obtained since the final May 2009 RO decision includes January 2014 testimony from the Veteran that he was told by a VA doctor (Dr. Mushkin) that his back disability was related to his service-connect plantar fasciitis.  See Hearing Transcript, p. 9.  He also stated that while he was not given a nexus opinion in writing, he was given paperwork suggesting a connection between plantar fasciitis and his current back disability.  Id.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claim for a back disability.  See Shade, 24 Vet. App. at 117-121.  This evidence suggests that the back disability was proximately due to or aggravated by service-connected plantar fasciitis.  The evidence is new and material, and the claim of service connection for a back disability is reopened.


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for a back condition, is granted.   


REMAND

The finding of new and material evidence to reopen the claim, entitles the Veteran to a new examination for his back and bilateral knee disabilities.  Shade v. Shinseki, at 121.  The Board notes the June 2012 VA examiner only provided an opinion as to whether these disabilities were secondary to the Veteran's service-connected plantar fasciitis.  An opinion as to direct service connection is needed.  

With respect to the claim of service connection for a bilateral hip disability, the Veteran was afforded a VA examination in September 2011.  The examiner found his bilateral hip disability was not likely related to service-connected plantar fasciitis as there was limited supporting data showing the severity of the Veteran's plantar fasciitis since separation from service.  On examination, the Veteran reported experiencing hip pain for the past 20 years.  It does appear his reported symptoms were taken into account.  See Barr, supra.  The VA examiner also did not provide an opinion as to direct service connection.  Id. 

The Veteran stated on his December 2012 Form 9 that the condition of his plantar fasciitis had deteriorated since the assignment of the initial rating.  Specifically, he now required "carbon fiber AFOs and special boots with insoles ...."  The Veteran is entitled to a new VA examination where there is evidence of worsening of his disability since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).   

The Veteran testified at his January 2014 hearing that he was receiving continuous VA treatment for plantar fasciitis.  Records of VA treatment are dated only through November 2, 2012.  Therefore, any recently generated medical treatment records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

At the hearing, the Veteran also testified that he received private treatment in or around 1987 from Dr. Rice in Greenwood and that such treatment was with respect to his feet and disabilities associated with his feet.  See Hearing Transcript, p. 11; May 1987 VA examination report.  He indicated that such records had been submitted to VA.  Id.  However, records of treatment from Dr. Rice, or evidence indicating a relationship between plantar fasciitis and the Veteran's claimed disabilities have not been associated with the claims file.  Massey v. Brown, 7 Vet. App. 204 (1994); see also Bell, supra.  

The Veteran also indicated that he was in the process of applying for Social Security disability.  See Hearing Transcript, p. 15.  Social security records are not part of the claims file, but VA has a duty to obtain these records.  Clarkson v. Brown, 4 Vet. App. 565 (1993).

Entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of the initial rating.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain records of treatment from Dr. Rice.  

If any requested records cannot be obtained, the Veteran and his representative should be notified of the missing records, told what efforts were made to get the records, and what further action will be taken with regard to the claims, including their possible denial.

2.  Request all documents pertaining to any adjudication of Social Security disability benefits regarding the Veteran.

3.  Obtain any outstanding VA treatment records dated from November 2, 2012 to the present.  

4.  Schedule the Veteran for a VA examination to determine the likely etiology of his bilateral knee, hip and back disabilities.  The claims file must be made available to the examiner.

The examiner must state whether it is as likely as not (50 percent probability or greater) the Veteran's current bilateral knee disability is related to active service.  

The examiner must state whether it is as likely as not (50 percent probability or greater) the Veteran's back disability is related to active service. 

The examiner must state whether it is as likely as not (50 percent probability or greater) the Veteran's bilateral hip disability is related to service; and if not whether the bilateral hip disability is proximately due to or aggravated (permanently worsened by) the service-connected plantar fasciitis.  

The examiner must consider the Veteran's reports relating to onset and history of his symptoms.  

The examiner must provide reasons for all opinions

5.  Schedule the Veteran for a VA examination in order to assess the current severity of his bilateral plantar fasciitis.  The claims must be made available to the examiner.  

The examiner should also state whether the Veteran's plantar fasciitis would prevent him from maintaining employment for which he would otherwise be qualified. 
		
The examiner must provide reasons for all opinions.  

6.  If any benefit sought on appeal remains denied, issues a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


